     Case 18-10099                Doc 51      Filed 08/20/19 Entered 08/20/19 11:38:46   Desc Main
                                                 Document Page 1 of 1
         FILED & JUDGMENT ENTERED
                   Steven T. Salata




              August 20 2019


          Clerk, U.S. Bankruptcy Court
         Western District of North Carolina




                                       UNITED STATES BANKRUPTCY COURT
                                      WESTERN DISTRICT OF NORTH CAROLINA
                                       ASHEVILLE / BRYSON CITY DIVISIONS

                                                     )
IN RE:                                               )
                                                     )            Chapter   13
Barry G. Dossenko                                    )
Serena Heart Dossenko                                )     Case No. 18-10099
                                                     )
                              Debtor(s)              )
                                                     )     ORDER AFFECTING PLAN

On August 20, 2019, after notice having properly issued, a hearing or trial was held by the Court upon
the following cause:

( x ) Trustee's Motion to Dismiss, Modify Plan or for Other Appropriate Relief
( ) Other:

As a result of the said proceeding, the Court found these facts:
( ) The debtor(s) failed to appear at the §341 meeting.
( ) The debtor(s) failed to commence payments under §1326(a).
( ) The debtor(s) failed to make payments required by confirmed Ch. 13 plan.
( x ) Other Findings: To cure the default, the debtors will pay $1,375.00 per month,
beginning in August, 2019, for the remainder of the plan. Automatic dismissal for failure
to pay August and September, 2019.

Based upon the foregoing findings of fact, the Court concludes the following action is appropriate as a
matter of law, and ORDERS the following:
( x ) The notice of this motion given by the Trustee is approved.
( x ) The Trustee's MOTION TO MODIFY is allowed.
( x ) The plan is MODIFIED, as set forth above.
( ) The Trustee's MOTION TO DISMISS is (           ) allowed (  ) denied.
( ) The case is DISMISSED on the facts found above.
( x ) Award of attorneys' fees: $200 to Pitts
( ) The case is CONVERTED TO CHAPTER 7.
( ) Other:

IT IS SO ORDERED.

This Order has been signed electronically pursuant to               George R. Hodges
administrative order of the Court.                                  United States Bankruptcy Judge
Effective as of date of entry.
